DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16//2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hance et al (“Hance” hereinafter, U.S. Publication No. 2018/0029797 A1) in view of Byford et al (“Byford” hereinafter, U.S. Publication No. 2013/0096735 A1).

Hance does not disclose expressly teaches “determining a relative position between the forklift and the recognized object, based on a portion of the received stereoscopic image data that represents the recognized object; and determining a location of the forklift in the environment, based on the determined location of the recognized object in the environment, and the determined relative position between the forklift and the recognized object.”
Byford discloses capturing an image of label 24 with a camera affixed to a lift truck 32, and determine the distance between the lift truck and the label 24 based on comparison of the dimensions and known size of the label 24 (paragraph [0034]).
Hance & Byford are combinable because they are from the same field of endeavor, warehouse vehicle imaging.

The suggestion/motivation for doing so would have been it provides a more accurate location information of the pallet jack in warehouse inventory management.
Therefore, it would have been obvious to combine Hance with Byford to obtain the invention.

As per claim 2, the examiner notes both Hance and Byford's systems require processing of the capture image data in real time in order for the pallet jack or lift truck to navigate in the warehouse for inventory management. It is understood in the art that a stereoscopic image is based on two cameras capturing left and right image sets at a predetermined time interval (e.g. 30 f/s).
As per claim 3, as shown in figure 4 in Hance, the items with barcode labels are stored in shelves, and by capturing the images of the items, the barcodes are recognized and the location and the length of time that an item has been on the shelf is determined in the warehouse management system 150.
As per claim 4, as shown in figure 1A, the label 24 is affixed to shelves, and a shelf with a label 24 is recognized as a fixed location object.
As per claim 5, in both Hance and Byford, the pallet jack and the lift truck both recognize barcodes and labels to navigate within a warehouse based on a mapping in a central processing system.
As per claim 6, Hance teaches additional navigation sensors 216 and safety sensor 218 are the claimed “environmental sensor” for helping the pallet jack to navigate the warehouse.

As per claim 8, see explanation in claim 2.
As per claim 9, the cameras in both Hance and Byford are behind forklift for protection.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hance and Byford as applied to claim 7 above, and further in view of Schofield et al (U.S. Publication No. 2002/003571 A1).
As per claim 10, the combination of Hance and Byford does no teach a lens heater. Schofield teaches a lens heater for a night vision camera to keep lens in the camera free of frost or ice (paragraph [0383]). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Hance and Byford to include a lens heater. One would be motivated to do so because it is beneficial have a lens heater to keep lens free of frost or ice in a warehouse’s when the temperature is cold.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 11-18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4 and 8-11 of prior U.S. Patent No. 10,242,273 B1. This is a statutory double patenting rejection.
Conclusion
Examiner note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teaching for the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirely as potential teaching all or part of the claimed invention, as well as the context of the a passage as taught by the prior art or disclosed by the examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOM Y LU/Primary Examiner, Art Unit 2667